DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 05 August 2022 has been entered.
Acknowledgements
This Office Action is in reply to Applicant’s response filed 05 Aug. 2022 (“Response”).  
Claims 1–13 and 15–21 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Mendes, in view of Campos
Claim 10 is rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mendes (US 2013/0346305 A1), in view of Campos (US 2013/0304642 A1).
As per claim 10, Mendes discloses a computer implemented method for conducting a purchase specific, single-use stored value card transaction, performed by computer comprising one or more processors and programming instructions encoded on a non-transitory computer-readable medium which, when the program instructions are executed by the one or more processors, transforms the computer into a particular machine and causes the particular machine to perform the method ([0070]–[0072]) comprising: 
receiving, by a first provider from a user, a purchase specific, single-use stored-value card issue request for a purchase transaction, wherein the purchase specific, single-use stored-value card issue request comprises user identification information 
issuing, by the first provider to the user, 
Mendes does not expressly disclose the issue request comprises user location information and that the issuing is when the user location is recognized by the first provider.
Campos teaches an issue request comprises user location information and issuing is when the user location is recognized by the first provider ([0048] [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to Mendes to include the user location elements of Campos. One would have been motivated to do so in order to reduce fraud (Campos [0046]).
Mendes and Campos, in view of Hammad
Claims 1–9, 11–13, and 15–21 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Mendes and Campos, in view of Hammad (US 2009/0271262 A1).
As per claim 11, Mendes/Campos teaches the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 10, further comprising:
receiving, by the first provider from the user via a merchant point of sale, a first authorization request for the purchase transaction (Mendes, [0061]), wherein the first authorization request comprises the user identification information (Mendes, [0061], 122); information identifying the purchase specific, single-use stored-value card (Mendes, [0061], 118); and information identifying a purchase amount (Mendes, [0061], 150; [0054], 150 includes “cost”);
[charging] 
receiving, by the first provider from the second provider, a response [0063]–[0065], charge is to predefined payment source, e.g., Visa, Mastercard, Amex, or Discover card account, and determination is made as to whether charge is successful, e.g., determining that “registered credit card selected as the default payment source [has] sufficient funds or available credit”); and
transmitting, by the first provider, an authorization response to the merchant point of sale; wherein the authorization response comprises information that the first redemption amount is funded from the first user redemption account (Mendes, [0067]).
Although arguably inherent to Mendes charging a credit card provider or bank for the redemption amount, Mendes/Campos does not expressly disclose the charging of the predefined payment source includes “transmitting … a second authorization request; wherein the second authorization request comprises at least a portion of the user identification information and [the] first redemption amount,” as claimed, and the receiving the response, which indicates the purchase specific, single-use stored-value card will be funded for the purchase transaction, includes “a response to the second authorization request,” as claimed.
Hammad teaches the well-known charging a predefined payment source by “transmitting … a second authorization request; wherein the second authorization request comprises at least a portion of [ ] user identification information and a first redemption amount” ([0057]; [0026] [0027] [0049] [0056]), as claimed, and receiving a response, which indicates the redemption amount will be funded for the purchase transaction, the response includes “a response to the second authorization request” ([0061]), as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Mendes/Campos to include charging the predefined payment source by transmitting a second authorization request (including a portion of user ID information, e.g., a PIN required by the payment source, as discussed by Mendes) to the payment source, and for the response to include a response to the second authorization request, as taught by Hammad, in order to implement the charging of a payment source in Mendes/Campos using well-known authorization request/response protocols, that is to provide the payment source (e.g., a bank aside from the payment processor 132) with necessary transaction parameters over a network so that the payment source can authorize/validate/authenticate the parameters of the transaction (e.g., amount, PIN, etc.) and to provide the payment processor 132 with a response, over the network, from the payment source, as is well-known in this art, so that assurance of payment from the payment source can be given to the vendor. 
Claims 1 and 12 contain language similar to claims 10–11 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 1 and 12 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
As per claim 2, Mendes/Campos/Hammad teaches the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the purchase specific, single-use stored-value card issue request comprises information identifying a user’s unfunded single-use stored-value card application, wherein the user’s unfunded single-use stored-value card application is utilized by the processor of the first provider to associate the user with any unfunded purchase specific, single-use stored-value card issued to the user by the processor of the first provider (Mendes, [0022]–[0023] [0033] [0057]; fig. 1, 136).
As per claim 3, Mendes/Campos/Hammad teaches the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 2 wherein the purchase specific, single-use stored-value card issue request further comprises information identifying the second provider (Mendes, [0022]–[0023] [0033] [0057]; fig. 1, 136).
As per claim 4, Mendes/Campos/Hammad teaches the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the first provider determines whether the first authorization request is a valid user transaction by comparing the user identification information and the information identifying the purchase specific, single-use stored-value card to data maintained in a first provider database (Mendes, at least [0062]).
As per claim 5, Mendes/Campos/Hammad teaches the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the purchase specific, single-use stored-value card issue request and the first authorization request are received by the processor of the first provider contemporaneously with a purchase request by the user (Mendes, [0022]; at least figs. 3–4 and description thereof).
As per claim 6, Mendes/Campos/Hammad teaches the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the purchase specific, single-use stored-value card issue request and the first authorization request are not received by the processor of the first provider contemporaneously with a purchase request by the user (Mendes, [0022]; at least figs. 3–4 and description thereof).
As per claim 7, Mendes/Campos/Hammad teaches the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the first provider is a purchase specific, single-use stored-value card issuer, a purchase specific, single-use stored-value card authorizer, a purchase specific, single-use stored-value card processor, a purchase specific, single-use stored-value card funding source, or combinations thereof (Mendes, 132).
As per claim 8, Mendes/Campos/Hammad teaches the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 wherein the second provider is a bank account, a credit card account, a stored-value account, an intermediary application or gateway linked to the bank account, the credit card account, the stored-value account, or combinations thereof (Mendes, at least [0031] predefined payment source, e.g., credit card account, provided by a bank or financing company).
As per claim 9, Mendes/Campos/Hammad teaches the computer implemented method for conducting the purchase specific, single-use stored value card transaction of claim 1 further comprising: transmitting, by the processor of the first provider to a third provider, a third authorization request; wherein the third authorization request comprises at least a portion of the user identification information and a second redemption amount, wherein the third provider maintains a second user redemption account associated with the user and the third provider; receiving, by the processor of the first provider from the third provider, a response to the third authorization request; and transmitting, by the processor of the first provider, the authorization response to the merchant point of sale; wherein the authorization response comprises the second redemption amount and wherein the second user redemption account will be decremented in amount corresponding to the second redemption amount (Hammad, [0049] [0056] [0057] [0061]; [0026] [0027]). 
Claims 13 and 15–21 contain language similar to claims 1–12 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 13 and 15–21 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685